                Case 2:20-cv-00709-TSZ Document 20 Filed 07/17/20 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       WILLIAM P. GRADER and JAMES E.
       GRADER,
 8
                             Petitioners,
 9
                                                       C20-709 TSZ
           v.
10
                                                       MINUTE ORDER
       JEANNINE A. GRADER, GORDON
11     SWANSON, and JOHN H. GRADER,
12                           Respondents.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
            (1)     Petitioners’ motion to remand, docket no. 8, is GRANTED. Petitioners’
15
     action under Washington’s Trust and Estate Dispute Resolution Act (“TEDRA”),
     originally filed in state court, involved a claim against Jeannine Grader for breach of
16
     fiduciary duties. The state court ordered a final accounting and authorized discovery, but
     reserved all other claims, including damages, for later determination. Minute Entry and
17
     Order on Initial TEDRA Hearing (docket no. 7 at 153-155). Thereafter, by letter dated
     October 31, 2019, Jeannine Grader’s attorney acquired actual knowledge that damages of
18
     $240,189 were sought against his client. Ex. B to Dale Decl. (docket no. 8-1 at 44-46).
     Respondent Jeannine Grader’s removal of this matter in May 2020, substantially more
19
     than thirty (30) days later, was untimely. See 28 U.S.C. § 1446(b)(3).
20        (2)    Petitioners’ request for attorney’s fees and costs pursuant to 28 U.S.C.
   § 1447(c) is also GRANTED. Petitioners shall file any motion and supporting
21 declaration for attorney’s fees and costs within ten (10) days of the date of this Minute
   Order.
22

23

     MINUTE ORDER - 1
             Case 2:20-cv-00709-TSZ Document 20 Filed 07/17/20 Page 2 of 2



 1        (3)    This case is REMANDED to the Superior Court of the State of Washington
   in and for Snohomish County, effective fourteen (14) days after the date of this Minute
 2 Order. At the time this remand takes effect, the Clerk shall mail a certified copy of this
   Minute Order to the Clerk of the Snohomish County Superior Court. See 28 U.S.C.
 3 § 1447(c).

 4        (4)   Respondent Jeannine Grader’s motion to dismiss, docket no. 18, is
   STRICKEN without prejudice to refiling in the Snohomish County Superior Court after
 5 the remand of this matter is effectuated.

 6         (5)     The Clerk is further DIRECTED to send a copy of this Minute Order to all
     counsel of record.
 7         Dated this 16th day of July, 2020.
 8
                                                    William M. McCool
 9                                                  Clerk

10                                                  s/Karen Dews
                                                    Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
